FILED
                                                             Feb 09 2017, 8:18 am

                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jack Quirk                                                 Curtis T. Hill, Jr.
Muncie, Indiana                                            Attorney General of Indiana
                                                           J.T. Whitehead
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Andy A. Shinnock,                                         February 9, 2017

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A05-1606-CR-1258
        v.                                                Appeal from the Delaware Circuit
                                                          Court.
                                                          The Honorable Kimberly S.
State of Indiana,                                         Dowling, Judge.
Appellee-Plaintiff.                                       Cause No. 18C02-1508-F6-117




Sharpnack, Senior Judge




Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017              Page 1 of 6
                                           Statement of the Case
                                                                                    1
[1]   Andy A. Shinnock appeals his conviction of bestiality, a Level 6 felony. We

      reverse and remand.


                                                      Issue
[2]   Shinnock’s sole issue on appeal is whether the trial court erred by admitting his

      confession because the State’s evidence did not establish the corpus delicti of

      the crime.


                                   Facts and Procedural History
[3]   In August 2015, Shinnock resided with Paul Moore and Moore’s two dogs in

      Muncie. One morning when Moore returned home from work, he called the

      dogs, but they did not respond. Moore called the dogs a second time, and only

      the male dog responded. Moore noticed dog feces on the floor and dog food

      scattered about. He then called for the female dog by name. When she still did

      not respond, Moore opened the door of Shinnock’s bedroom. The female dog

      ran out of the bedroom and went under the couch. Moore noticed that

      Shinnock was wearing boxer shorts and a t-shirt and had an erection. Moore

      confronted Shinnock who admitted to attempting to have sex with Moore’s

      dog. Moore then called the police. When the investigating officer arrived and

      questioned Shinnock, Shinnock admitted to having sex with the dog.




      1
          Ind. Code § 35-46-3-14 (2014).


      Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017   Page 2 of 6
[4]   Based upon this incident, the State charged Shinnock with bestiality. A bench

      trial was held, at which defense counsel objected several times. During

      Moore’s testimony, defense counsel objected to the admission of Shinnock’s

      statement to Moore based upon the lack of corpus delicti. The court overruled

      the objection. Defense counsel then asked for a continuing objection due to the

      lack of corpus delicti. Although the court overruled the objection, it granted

      defense counsel’s request for the record to show a continuing objection.

      Defense counsel also objected on the basis of lack of corpus delicti to Exhibits

      7, 8 and 9, which are recordings of Shinnock’s confession to Moore, Moore’s

      911 call, and Shinnock’s confession to the investigating officer, respectively.

      These objections were also overruled by the court. Defense counsel again

      lodged a corpus delicti objection to the testimony of the investigating officer

      concerning Shinnock’s statement to him, and, as before, the court overruled the

      objection. The trial court found Shinnock guilty but mentally ill. He now

      appeals this conviction.


                                    Discussion and Decision
[5]   The trial court is afforded wide discretion in ruling on the admissibility of

      evidence. Nicholson v. State, 963 N.E.2d 1096, 1099 (Ind. 2012). On appeal,

      evidentiary decisions are reviewed for abuse of discretion and are reversed only

      when the decision is clearly against the logic and effect of the facts and

      circumstances. Id.




      Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017   Page 3 of 6
[6]   In Indiana, a person may not be convicted of a crime based solely on a

      nonjudicial confession of guilt. Green v. State, 159 Ind. App. 68, 304 N.E.2d

      845, 848 (1973). Rather, independent proof of the corpus delicti is required

      before the defendant may be convicted upon a nonjudicial confession. Id.

      Proof of the corpus delicti means “proof that the specific crime charged has

      actually been committed by someone.” Walker v. State, 249 Ind. 551, 233

      N.E.2d 483, 488 (1968). Thus, admission of a confession requires some

      independent evidence of commission of the crime charged. Workman v. State,

      716 N.E.2d 445, 447 (Ind. 1999). The independent evidence need not prove

      that a crime was committed beyond a reasonable doubt but merely provide an

      inference that the crime charged was committed. Malinski v. State, 794 N.E.2d

      1071, 1086 (Ind. 2003). The purpose of the corpus delicti rule is to prevent the

      admission of a confession to a crime which never occurred. Hurt v. State, 570

      N.E.2d 16, 19 (Ind. 1991). Further, we note that the order of the evidence is

      not critical; the admission of independent evidence proving the corpus delicti

      may follow the admission of a confession, provided the totality of the

      independent evidence establishes the corpus delicti. McManus v. State, 541

      N.E.2d 538, 539-40 (Ind. 1989).


[7]   Here, Shinnock was charged with bestiality, specifically that he “knowingly or

      intentionally perform[ed] an act involving penetration of an animal[’]s sex

      organ by the human male sex organ.” Appellant’s App. Vol. 2, p. 14; see also

      Ind. Code § 35-46-3-14(4). The only evidence presented at trial besides

      Shinnock’s confessions to his roommate Moore and the investigating officer

      Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017   Page 4 of 6
      was Moore’s testimony that: (1) Moore’s two dogs did not respond as usual

      when called; (2) when Moore called the dogs a second time, only the male dog

      responded; (3) there was dog feces and dog food on the floor, which had not

      happened before; (4) when Moore called for the female dog by name, she did

      not respond; (5) when Moore opened Shinnock’s door, the female dog ran out

      of the room and went under the couch, which was unusual; (6) Shinnock was

      wearing a t-shirt and boxer shorts and had an erection. In addition, Shinnock’s

      parole supervisor testified that Shinnock is “low functioning,” has “anger

      issues,” and is “very sexually preoccupied.” Tr. p. 53.


[8]   The corpus delicti here would at least be a dog whose sex organ had been

      penetrated by the sex organ of a human male. The only evidence of that crime

      in this case, other than Shinnock’s confessions, is as described above. That

      evidence provides no showing that the dog’s sex organ had been penetrated by

      anything or that the defendant’s sex organ had penetrated anything. Further,

      there was neither evidence of physical injury to the dog’s sex organ nor any

      evidence of the condition of the dog’s sex organ or the defendant’s sex organ,

      other than it was erect. In short, there was no proof of the commission of the

      crime of bestiality by the defendant other than his confessions to Moore and the

      investigating officer. See, e.g., Parker v. State, 228 Ind. 1, 88 N.E.2d 556 (1949)

      (holding corpus delicti not established where only evidence that victim had

      been murdered, besides defendant’s confession, was victim had disappeared and

      unidentified bones and skull were found). Therefore, admitting the confessions

      was error.


      Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017   Page 5 of 6
                                                 Conclusion
[9]    For the reasons stated, we conclude the trial court erred in admitting

       Shinnock’s confessions at trial because the corpus delicti of the crime charged

       was not established. We reverse and remand to the trial court.


[10]   Reversed and remanded.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 18A05-1606-CR-1258 | February 9, 2017   Page 6 of 6